IN RE BN AND SN



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-05-047-CV





IN THE INTEREST OF 







B.N. AND S.N., CHILDREN	



------------



FROM THE 89TH DISTRICT COURT OF WICHITA COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant filed a timely notice of appeal from the trial court’s December 30, 2004 “Order in Suit to Modify the Parent-child Relationship.”  The trial court subsequently granted Appellant’s motion for new trial on February 28, 2005, while it still had plenary jurisdiction over the case.  
See 
Tex. R. Civ. P. 
329b(e).  

On March 15, 2005, we informed the parties that it appeared that the trial court’s granting of the motion for new trial rendered this appeal moot, and the appeal would be dismissed as moot unless on or before March 25, 2005 any party desiring to continue the appeal filed a response showing grounds for continuing the appeal.  Neither party filed a response.

Therefore, we dismiss the appeal as moot on our own motion.  
See
 
Tex. R. App. P. 
42.3(c), 43.2(f).

PER CURIAM



PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



DELIVERED: May 19, 2005

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.